       Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 1 of 10. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION AT YOUNGSTOWN

 ADAM S. WALDECK,                                 Case No.
 2024 Glacier Road
 New Springfield, OH 44443-9713

                Plaintiff,                        COMPLAINT FOR DAMAGES

        v.                                        DEMAND FOR JURY TRIAL

 PNC BANK, NATIONAL ASSOCIATION,
 c/o Corporation Service Company
 50 West Broad Street, Suite 1330
 Columbus, OH 43215

                Defendant.

       Plaintiff Adam S. Waldeck, through counsel, states as follows for his complaint against

Defendant PNC Bank, National Association:

                             PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Adam S. Waldeck (“Plaintiff” or “Waldeck”) owns property located at and

commonly known as 2024 Glacier Road, New Springfield, Ohio 44443-9713 (the “Home”).

       2.      Plaintiff maintains the Home as his primary, principal residence.

       3.      In order to refinance a pre-existing mortgage loan on the Property, on or about

October 22, 2013, Plaintiff borrowed money and executed a note in the amount of $54,400.00

payable to Green Tree Servicing LLC (the “Note”) and granted a contemporaneous mortgage on

the Home (the “Mortgage”) to secure payment of the Note (collectively, the “Loan”).

       4.      Defendant PNC Bank, National Association (“Defendant” or “PNC”) is a National

Banking Association formed under the laws of the United States with its principal place of business

located in Pittsburgh, Pennsylvania.



                                                                     Waldeck v. PNC Bank, N.A.
                                                                  Complaint for Damages: Page 1
        Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 2 of 10. PageID #: 2




        5.      Jurisdiction over the claims against PNC is conferred by 28 U.S.C. § 1331 as this

action arises under the Electronic Funds Transfers Act, 15 U.S.C. § 1693, et seq. (the “EFTA”).

        6.      This Court has supplemental jurisdiction to hear any and all state law claims that

are plead herein or that may subsequently arise pursuant to 28 U.S.C. § 1367.

        7.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of

the events or omissions giving rise to the claims asserted herein occurred, or a substantial part of

property that is the subject of the action, is in this District.

                                     STATEMENT OF FACTS

                        (Problems with ACH Payments towards the Loan)

        8.      Non-party LoanCare LLC (“LoanCare”) has sub-serviced the Loan on behalf of the

Loan’s servicer, non-party NewRez, LLC, since June 2019.

        9.      Plaintiff maintains a “Business Checking” account with PNC (the “Account”)

through which he makes payments on the Loan through Automated Clearing House (ACH)

transactions.

        10.     Beginning in or around June 2019, Plaintiff authorized ACH payments from the

Account to LoanCare.

        11.     From June 2019 through January 2020, Plaintiff’s ACH payments did not reference

an account number for the Loan and Plaintiff’s monthly payments would be manually applied to

the Loan. See, correspondence from LoanCare, attached as Exhibit 1.

        12.     At no point in or around January or February 2020 did Plaintiff alter his

authorizations for his monthly ACH payments for the Loan.

        13.     Despite this, Plaintiff’s ACH payment on or about February 21, 2020, intended to

satisfy the amounts due and owing for the March 2020 periodic payment (the “February


                                                                      Waldeck v. PNC Bank, N.A.
                                                                   Complaint for Damages: Page 2
       Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 3 of 10. PageID #: 3




Payment”), referenced an incorrect account number for the Loan and the manual processor was

unable to locate the correct account to which the February Payment should be applied. See, Exhibit

1.

       14.     LoanCare claims to have returned the February Payment on or about February 25,

2020 as part of a bulk payment through non-Party Fiserv, Inc., but the funds were never returned

to Plaintiff’s Account and Plaintiff has lost the use of these funds. See, Exhibit 1; see also, a copy

of a history of the Account from June 28, 2019 through May 19, 2020, attached as Exhibit 2.

       15.     Because the February Payment was returned, Plaintiff’s ACH transaction on or

about March 23, 2020, intended to satisfy the amounts due and owing for the April 2020 periodic

payment, was instead applied to the payment due and owing for March 1, 2020 and Plaintiff

incurred a late fee in the amount of $14.39. See, Exhibit 1.

       16.     The situation with the March 23, 2020 ACH transaction occurred once more with

the April 2020 transaction with Plaintiff incurring another late fee. See, Exhibit 1.

       17.     Plaintiff’s ACH payment processed in May 2020 (the “May Payment”), which

absent the issues with the February Payment, would have have been in satisfaction of the amounts

due and owing for June 1, 2020, was rejected in the same manner as the February Payment as it

referenced an incorrect account number. See, Exhibit 1.

       18.     Through July 24, 2020, due to the return of the February Payment and the May

Payment, the Loan was due for the payment due and owing for May 1, 2020 with the Borrower

having incurred five (5) late fees through such time totaling $71.95. See, Exhibit 1.

                      (Problems with ACH Payments towards the Loan)




                                                                       Waldeck v. PNC Bank, N.A.
                                                                    Complaint for Damages: Page 3
       Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 4 of 10. PageID #: 4




       19.    Plaintiff first became aware of the issue with the February Payment upon receipt of

a “PAYMENT REMINDER NOTICE” from LoanCare dated March 17, 2020 stating the Loan

was past due for the March 1, 2020 payment. See, a copy of such notice, attached as Exhibit 3.

       20.    Plaintiff submitted multiple reports and complaints to PNC regarding the handling

of the February Payment.

       21.    Specifically, for example, on or about March 28, 2020 and April 9, 2020, Plaintiff

submitted disputes regarding the February Payment to PNC.

       22.    On or about April 3, 2020, PNC sent correspondence regarding the March 28, 2020

complaint stating that PNC had contacted LoanCare, but that LoanCare would not release account

information to PNC as a third party. See, a copy of such correspondence, attached as Exhibit 4.

       23.    To facilitate the investigation into the errors regarding the February Payment,

Plaintiff took extraordinary steps including facilitating a three-way conference call between

representatives of LoanCare and PNC so that PNC could have authorization and access to any

necessary information from LoanCare as part of its investigation.

       24.    On or about April 15, 2020, PNC responded that “[b]ased on [its] investigation, [it]

determined that no error occurred as your payment was processed as instructed.” See, a copy of

such correspondence, attached as Exhibit 5.

       25.    Plaintiff submitted multiple other such requests and disputes concerning the

February Payment and the May Payment and received similar responses thereto claiming that there

had been no error in PNC’s handling of said ACH payments.

       26.    At no point in time did PNC acknowledge or address the fact that the ACH

payments were not sent in a consistent manner with the February Payment and the May Payment




                                                                       Waldeck v. PNC Bank, N.A.
                                                                    Complaint for Damages: Page 4
       Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 5 of 10. PageID #: 5




being processed with incorrect account information for the Loan which caused those payments to

be rejected.

                       DAMAGES AND IMPACT UPON PLAINTIFF

       27.     Prior to the issues related to the February Payment and May Payment, Plaintiff’s

credit standing was immaculate without having so much as a single late payment on his credit

report from TransUnion and, upon information and belief, Plaintiff’s FICO Score exceeded 800.

       28.     Following the issues related to the February Payment and May Payment, Plaintiff’s

credit standing deteriorated substantially with multiple late payments being reported by LoanCare

on his credit reports with Equifax and Experian.

       29.     Per his credit reports obtained from Equifax and Experian, Plaintiff had no negative

credit history with any entity or regarding any other account than the Loan associated with

LoanCare and his FICO Score had plummeted to roughly 650.

       30.     Due to PNC’s actions, Plaintiff has been wrongfully and unnecessarily declared

delinquent on his obligations under the Loan, has been charged unwarranted late fees and costs

due to this manufactured delinquency, and has subsequently suffered harm to his credit rating.

       31.     PNC’s improper actions have further caused Plaintiff to suffer from other damages

including:

               a. The loss of use of at least $410.00, the funds representing the February Payment

                  that was rejected by LoanCare and returned to PNC, but was no reapplied to the

                  Account;

               b. Lost time and expenses incurred in submitting requests and disputes to PNC

                  and LoanCare in fruitless attempts to ascertain the source of the problems

                  surrounding the February Payment and May Payment;


                                                                     Waldeck v. PNC Bank, N.A.
                                                                  Complaint for Damages: Page 5
       Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 6 of 10. PageID #: 6




                c. Legal fees and expenses to submit requests for information and notices of error

                    to LoanCare in an attempt to obtain information related to the transactions at

                    issues and to have it correct errors Plaintiff believed it had committed since

                    PNC had denied any wrongdoing, responsibility, or liability;

                d. The Loan has been assessed improper fees and charges due to the manufactured

                    delinquency;

                e. The time loss of the February Payment and May Payment for the time between

                    the processing of each such payment until the rejection and return of each such

                    payment;

                f. Severe emotional distress driven by this manufactured delinquency and by fear

                    that this manufactured delinquency would be the start of a slippery slope

                    leading to a potential default and foreclosure unless they pay for fees which

                    were unnecessarily incurred to no fault of Plaintiff which has resulted in

                    frustration, loss of sleep, anxiety, depression, embarrassment, and other

                    significant emotional distress.

                                   COUNT ONE:
                     VIOLATION OF THE EFTA, 15 U.S.C. § 1693, et seq.

            (Unauthorized electronic transfer of funds from Plaintiff’s bank account)

       32.      Plaintiff restates and incorporates all of his statements and allegations contained in

paragraphs 1 through 31, in their entirety, as if fully rewritten herein.

       33.      PNC, as a national bank, is a “financial institution” as defined by 15 U.S.C. §

1693a(9).




                                                                        Waldeck v. PNC Bank, N.A.
                                                                     Complaint for Damages: Page 6
       Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 7 of 10. PageID #: 7




       34.        The Account is an “account” as defined by 15 U.S.C. § 1693a(2) as it is an account

established and used primarily for personal, family, or household purposes, namely the payment

of the Loan for Plaintiff’s Home.

       35.        The February Payment and the May Payment, as ACH payments, are each an

“electronic fund transfer” as defined by 15 U.S.C. § 1693a(7).

       36.        PNC committed an error in relation to each the February Payment and the May

Payment by making “an incorrect electronic fund transfer from...the [Account]” in that each such

payment contained an incorrect account number for the Loan unlike each other periodic payment

towards the Loan remitted to LoanCare. See, Exhibit 1; see also, 15 U.S.C. § 1693f(f).

       37.        PNC failed to properly make the electronic funds transfers in accordance with the

terms and conditions of the account and Plaintiff’s authorization by making the February Payment

and May Payment with an incorrect account number for the Loan.

       38.        PNC’s actions in failing to properly make the February Payment and May Payment

constitutes violation of the EFTA for which PNC is liable for actual damages caused pursuant to

15 U.S.C. § 1693h(a).

       39.        Plaintiff submitted a notice of error to PNC within sixty (60) days of the February

Payment which adequately noticed Plaintiff’s name and account number, that an error occurred in

relation to the February Payment, the reason for Plaintiff’s belief that an error occurred as required

by 15 U.S.C. § 1693f(a). See, Exhibit 3.

       40.        In response to Plaintiff’s notice of error, PNC determined that no error occurred.

See, Exhibit 5.

       41.        In finding that no error occurred, PNC faxed proof of payment to LoanCare to assist

in resolving the issue, but seemingly failed to investigate whether the February Payment was sent


                                                                       Waldeck v. PNC Bank, N.A.
                                                                    Complaint for Damages: Page 7
       Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 8 of 10. PageID #: 8




for the correct mortgage account, rather, merely just determining that PNC had, in fact, sent the

February Payment to LoanCare. See, Exhibits 1, 4, and 5.

       42.     Upon information and belief, PNC was aware of the correct account number for the

Loan, but did not utilize or reference this information in its review of the notice of error meaning

that PNC’s determination that no such error occurred could not have been reasonably drawn from

the evidence available to PNC.

       43.     Due to PNC’s actions in failing to properly investigate the notice of error remitted

concerning the February Payment, PNC is liable to Plaintiff for actual damages, statutory damages,

along with costs and reasonable attorneys’ fees. See, 15 U.S.C. § 1693m(a).

       44.     Further, PNC’s determination that no error occurred could not reasonably have

been drawn from the evidence available to it, Plaintiff is entitled to treble damages determined

under 15 U.S.C. § 1693m(a)(1). See, 15 U.S.C. § 1693f(e)(2).

                                       COUNT TWO:
                                    UNJUST ENRICHMENT

       45.     Plaintiff restates and incorporates all of his statements and allegations contained in

paragraphs 1 through 31, in their entirety, as if fully rewritten herein.

       46.     Plaintiff conferred a benefit, the February Payment, which was returned to PNC on

or about February 25, 2020 and PNC had knowledge of that benefit. See, Exhibit 1.

       47.     PNC voluntarily accepted and retained the benefit conferred.

       48.     PNC has not returned the funds from the rejected February Payment to the Account

and has instead wrongfully and unjustly retained the same. See, Exhibit 2.

       49.     The circumstances render PNC’s retention of said benefit inequitable as Plaintiff

did not receive the value of the benefit, that is, having the February Payment applied to the Loan

in satisfaction for the payment due and owing under the Loan for March 1, 2020.

                                                                        Waldeck v. PNC Bank, N.A.
                                                                     Complaint for Damages: Page 8
       Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 9 of 10. PageID #: 9




       50.     PNC has been unjustly enriched at the direct expense of Plaintiff in the amount of

at least $410.00 from its retention of the rejected February Payment. See, Exhibits 1 and 2

       51.     As a result of PNC’s unjust enrichment, PNC is liable to Plaintiff for actual

damages as further described, supra, including disgorgement of all monies unlawfully accepted by

PNC from Plaintiff.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Adam S. Waldeck prays that this Court grant judgment against

Defendant PNC Bank, National Association, and award him the following:

       A.      An award for actual damages as to Counts One and Two;

       B.      An award of treble damages as to Count One;

       C.      An award of statutory damages in the amount of One Thousand Dollars ($1,000.00)

               as to Count One;

       D.      An award of reasonable attorneys’ fees and costs; and,

       E.      For such other relief which this Court may deem appropriate.

                                                     Respectfully submitted,

                                                     /s/ Marc E. Dann
                                                     Marc E. Dann (0039425)
                                                     Daniel M. Solar (0085632)
                                                     Michael A. Smith Jr. (0097147)
                                                     Dann Law
                                                     P.O. Box 6031040
                                                     Cleveland, OH 44103
                                                     Telephone: (216) 373-0539
                                                     Facsimile: (216) 373-0536
                                                     notices@dannlaw.com

                                                     Counsel for Plaintiff Adam S. Waldeck




                                                                     Waldeck v. PNC Bank, N.A.
                                                                  Complaint for Damages: Page 9
      Case: 4:21-cv-00389-BYP Doc #: 1 Filed: 02/18/21 10 of 10. PageID #: 10




                                      JURY DEMAND

       Plaintiff Adam S. Waldeck hereby respectfully demands a trial by jury on all such claims

that may be so tried.

                                                   /s/ Marc E. Dann
                                                   Marc E. Dann (0039425)
                                                   Daniel M. Solar (0085632)
                                                   Michael A. Smith Jr. (0097147)
                                                   Dann Law
                                                   Counsel for Plaintiff Adam S. Waldeck




                                                                 Waldeck v. PNC Bank, N.A.
                                                              Complaint for Damages: Page 10
